Citation Nr: 0839025	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  06-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for a porphyria cutanea 
tarda, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant, S.O., and A.O.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
October 1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran died in August 1991; the immediate cause of 
death was a self-inflicted gunshot wound to the head.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran's suicide was not a result of mental 
unsoundness; his death is not attributable to his active 
military service.

4.  A claim of service connection for porphyria cutanea tarda 
was pending at the time of the veteran's death.

5.  The appellant did not file a claim for accrued benefits 
within one year of the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.301, 
3.302, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2.  The appellant is not entitled to accrued benefits.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.155, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of the claims, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for Dependency and 
Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Notice for DIC claims is to 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Id. at 352-
53.

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through February 2004 and April 2007 
notice letters, the RO notified the appellant and her 
representative of the information and evidence needed to 
substantiate her claim of service connection for the cause of 
the veteran's death and accrued benefits.  A list of service 
connected disabilities was not necessary because the veteran 
was not service connected for any disabilities during his 
lifetime.  Although the complete notice was not provided 
until after the RO initially adjudicated the appellant's 
claims, the claims were properly re-adjudicated in September 
2007, which followed the notice letters.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the February 2004 and April 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the appellant to 
submit medical evidence, opinions, statements, and treatment 
records regarding the veteran's disabilities that she 
believed resulted in his death.  Consequently, a remand of 
the DIC issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical and 
personnel records have been obtained and associated with the 
claims file.  To the extent they were available, treatment 
records were obtained from the VA Medical Center (VAMC) in 
Iowa City, Iowa.  Records from multiple private treatment 
providers identified by the appellant have also been 
obtained.  Due to the length of time that has passed since 
the veteran's death, several of the identified private 
medical facilities were unable to furnish records due to the 
unavailability of the records.  The appellant was also 
afforded hearings before the RO and the Board, the 
transcripts of which are of record.  Thus, VA has properly 
assisted the appellant in obtaining any relevant evidence.

Although a VA medical opinion was not provided in connection 
with the cause of death claim, one is not necessary to decide 
the claim.  A request for a medical opinion is warranted for 
DIC claims when there is a possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(1); 38 C.F.R. § 3.159(c); Wood v. Peake, 520 F.3d 
1345, 1347-48 (Fed. Cir. 2008).  As detailed in the analysis 
section, because no reasonable possibility exists that such 
assistance would aid the appellant in substantiating her 
claim, a remand for a request for a medical opinion is not 
required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); Wood, 520 F.3d at 1348.

II. Analysis

A. Cause of Death

The appellant asserts that the veteran died ultimately as a 
result of service-connected disability.  The veteran 
committed suicide in August 1991.  The appellant believes 
that the death occurred because of the effects of porphyria 
cutanea tarda (PCT) or the effects of a psychiatric 
disability that arose from the effects of PCT or military 
service.  Thus, she contends that service connection is 
warranted for the cause of the veteran's death.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  A surviving spouse of a 
qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, such as 
PCT, are presumed to be service connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.309(e) (2008).  (In this context, the 
term herbicide agent is defined as a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2008).)

Although some diseases that are associated with exposure to 
herbicide agents can become manifest to a compensable degree 
at any time after service, PCT must become manifest to a 
compensable degree within a year after the last date on which 
the veteran was exposed to an herbicide during active 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, a claimant is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).  In the appellant's case, the 
RO conceded that the veteran was presumed to have been 
exposed to herbicide agents during his service aboard the USS 
Oak Hill when it was in port in Vietnam.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the veteran died on 
August [redacted], 1991, at Mercy Hospital.  The immediate cause of 
death was listed as a self-inflicted gunshot wound to the 
head.  No other underlying causes or significant conditions 
contributing to death were listed on the death certificate.

At the time of his death, the veteran was not service 
connected for any disabilities.  However, he filed several 
service connection claims prior to his death.  The veteran 
was denied service connection for cysts, PCT, and a back 
disability.  Even though the veteran's service connection 
claims were denied, including the PCT claim, the appellant's 
claim for death benefits is to be decided without regard to 
any prior disposition of the issue during the veteran's 
lifetime.  See 38 C.F.R. § 20.1106 (2008).

The medical records from the day of the veteran's death have 
been associated with the claims file.  According to the final 
diagnosis and discharge, the veteran was admitted to Mercy 
Hospital with a gunshot wound to the head on August [redacted], 1991.  
The records indicate that the wound was self-inflicted by the 
veteran at his house after an argument with his wife.  The 
veteran died early the next day.

The physicians that treated the veteran at the time of his 
death noted the veteran's medical conditions.  In addition to 
the gunshot wound, the veteran's medical problems included:  
upper GI bleed; esophageal varices; PCT, alcoholic cirrhosis, 
and tobacco abuse.  It was also noted that the veteran had 
been prescribed Valium for anxiety.  The Valium was 
prescribed in July 1991 when he was treated for the 
esophageal varices.  None of the final treating physicians 
indicated that the cause of death was anything other than the 
gunshot wound and the physicians did not suggest that any of 
the veteran's underlying medical conditions caused the 
veteran to commit that act.

An exception to the general requirements of service 
connection and cause of death claims is if the disability is 
the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.301 (2008).  In order for suicide to constitute 
willful misconduct, the act of self-destruction must be 
intentional.  38 C.F.R. § 3.302(a) (2008).  The regulations 
provide that a person of unsound mind is incapable of forming 
such intent and that it is a constant requirement for 
favorable action that the precipitating mental unsoundness be 
service connected.  Id.

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 C.F.R. 
§ 3.302(b).  Where no reasonable adequate motive for suicide 
is shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.  Id.

The evidence is clear that that the veteran committed suicide 
by a self-inflicted gunshot.  The appellant does not dispute 
this point.  Such an act constitutes willful misconduct and a 
bar to service connection for the cause of the veteran's 
death unless the veteran was mentally unsound at the time of 
the act.  Although it could be argued that suicide in and of 
itself is irrational, the regulations provide that suicide 
based on a reasonable adequate motive is willful misconduct.  
Put another way, the regulations provide that act of suicide 
is considered evidence of mental unsoundness, but the act is 
not dispositive of mental unsoundness.

In the veteran's case, there is affirmative evidence of 
reasonable adequate motives for suicide.  On two instances, 
the final treatment records document that the veteran was in 
an argument with his wife prior to the act.  This evidence 
reflects a reasonable adequate motive.  Additionally, the 
appellant, as well as the veteran's daughters, S.O., and 
A.O., have stated that the veteran committed suicide because 
of the health effects of his PCT.  This is also affirmative 
evidence of intent and reasonable adequate motive.  Even 
assuming that service connection is warranted for PCT, mental 
unsoundness is the only exception to suicide being willful 
misconduct.  Thus, the act of suicide as the result of the 
effects of a physical disability alone would not allow 
service connection for the cause of the veteran's death even 
if the physical disability was service connected.  
Consequently, the Board need not address service connection 
for PCT for cause of death purposes.

Here, the evidence does not show that the veteran was 
mentally unsound at the time of his death.  Although the 
veteran had been prescribed Valium for anxiety one month 
prior to his death, he did not carry a diagnosis of a 
psychiatric disability at the time of his death.  The sole 
treatment record associated with the claims file that 
documented a psychiatric diagnosis was a March 1987 VA 
treatment record.  The veteran was diagnosed with a panic 
disorder and alcohol abuse with symptoms of panic and 
anxiety.  Significantly, he had no suicidal ideation at that 
time and his mood was good.  In any event, the record does 
not support the notion that that the veteran was mentally 
unsound some four years later in 1991.

The appellant, S.O., and A.O., have submitted statements 
wherein they suggest that the veteran was mentally unsound 
and had severe psychiatric disabilities, such as depression 
and post-traumatic stress disorder.  The Board does not find 
their opinions probative as they do not have the medical 
expertise to render competent medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The appellant has 
set forth theories that are not substantiated by the 
evidence.

Even assuming that the veteran was unsound mentally when he 
committed suicide, 38 C.F.R. § 3.302 does not eliminate the 
need that the mental unsoundness be service connected.  See, 
e.g., Elkins v. West, 8 Vet. App. 391, 396-98 (1995).  As 
noted above, the veteran was not service connected for any 
disability, to include a psychiatric disability.  A review of 
the veteran's service medical records is negative for any 
treatment for or a diagnosis of a psychiatric disability.  
The psychiatric portion of the separation examination was 
normal.  A remand for a medical opinion is not necessary 
because any rendered opinion would be purely speculative.  
Given the known facts, any reviewer of the claims file would 
be faced with the impossible task of determining the 
veteran's state of mind some 17 years after he died, as well 
as the origin of that state of mind.  The Board points out 
that the cause of death claim is to be adjudicated by 
exercise of sound judgment and without recourse to 
speculation.  See 38 C.F.R. § 3.312(a) (emphasis added).  In 
this case, to conclude that the veteran's gunshot wound to 
the head was related to his active military service would be 
an exercise in supposition.

In sum, the Board finds that the veteran died as a result of 
a self-inflicted gunshot wound to the head.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  The veteran's suicide was not a result of 
mental unsoundness.  Because his death is not attributable to 
his active military service, service connection for the cause 
of the veteran's death is not warranted.

B. Accrued Benefits

In December 1990, the veteran filed a claim of service 
connection.  It can be inferred that the service connection 
claim pertained to PCT as secondary to herbicide exposure, 
including Agent Orange.  The RO did not adjudicate the claim 
because the RO was waiting for the regulations concerning 
Agent Orange exposure to be updated.  



As noted above, the veteran died on August [redacted], 1991.  At that 
time, the RO had yet to adjudicate the claim.  Thus, the 
veteran's claim of service connection for PCT was a pending 
claim at the time of his death.  See 38 C.F.R. § 3.160(c) 
(2008).  Because the veteran's claim was not a finally 
adjudicated claim at the time of his death, an adjudication 
of the claim for accrued benefits purposes would be 
appropriate.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.1000 (2008); Taylor v. Nicholson, 21 
Vet. App. 126, 127 (2008).

Although there was a pending service connection claim, the 
laws and regulations require that applications for accrued 
benefits must be filed within one year after the date of 
death.  38 C.F.R. § 5121(c); 38 C.F.R. § 1000(c).  The laws 
and regulations were explicitly set forth in a September 2007 
supplemental statement of the case.  The appellant's DIC 
application was received on December 12, 2003.  This was over 
12 years after the death of the veteran.  Consequently, the 
appellant is not entitled to accrued benefits unless it can 
be shown that she filed a claim within one year after the 
veteran's death.

A review of the claims file reveals that shortly after the 
veteran's death, the appellant submitted an application for 
burial benefits (VA Form 21-530) that was received on August 
30, 1991.  The Court has held that an application for burial 
benefits is not considered an application for DIC benefits.  
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (citing Herzog 
v. Derwinski, 2 Vet. App. 502, 503 (1992)).  In Shields, the 
Court also held that an application for burial benefits does 
not in and of itself constitute an informal claim under 
38 C.F.R. § 3.155(a).  8 Vet. App. at 349.  Similar to 
Shields, the appellant in the instant case checked the box 
marked "no" on the burial benefits application indicating 
that she was not, at that time, claiming that the cause of 
the veteran's death was due to service.  Consequently, the 
appellant's 


application for burial benefits does not constitute an 
informal claim for DIC benefits.  Cf. Mitscher v. West, 
13 Vet. App. 123, 128 (1999) (holding that an application for 
burial benefits constitutes an informal claim when an 
appellant checks the box marked "yes," indicating that the 
veteran's death was due to service.)

Although a claim for accrued benefits was not pending at that 
time, the appellant was nonetheless provided with VA Form 21-
534 (Application for DIC, Death Pension, and Accrued 
Benefits) in August 1991.  Even if an informal claim for 
accrued benefits was pending, the appellant was required to 
submit the DIC application within one year after the date she 
was sent the application in order for the date of claim to be 
considered timely.  See 38 C.F.R. § 3.155 (2008).  However, 
this was not the case, as the DIC application was received 
many years later.  Therefore, the appellant is not entitled 
to accrued benefits.

For all the foregoing reasons, the Board finds that the 
claims of service connection for the cause of the veteran's 
death and PCT for accrued benefits purposes must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for porphyria cutanea tarda, for accrued 
benefits purposes, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


